[Cite as State ex rel. Newell v. Fuerst, 2012-Ohio-3697.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 98198



                  STATE EX REL. EMANUEL NEWELL
                                                             RELATOR

                                                       vs.

                             JUDGE NANCY A. FUERST
                                                             RESPONDENT




                                           JUDGMENT:
                                          WRITS DENIED


                                  Writs of Mandamus and Procedendo
                                          Motion No. 454755
                                           Order No. 456990

        RELEASE DATE:                  August 14, 2012
RELATOR

Emanuel Newell
No. A206453
Allen Correctional Institution
Attention C-Unit
2338 North West Street
Lima, Ohio 45802

ATTORNEYS FOR RESPONDENT

William D. Mason, Esq.
Cuyahoga County Prosecutor
By: James E. Moss, Esq.
Assistant County Prosecutor
8th Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
JAMES J. SWEENEY, J.:

       {¶1} On April 10, 2012, the relator, Emanuel Newell, commenced this

mandamus and procedendo action against Judge William Mahon1 to compel the judge to

rule on two motions — (1) Motion to compel as for contempt in disobeying judgment and

(2) Motion to vacate journal entry filed 12-2-88 — which Newell filed in late 2011 in the

underlying case, State v. Newell, Cuyahoga C.P. No. CR-226066. On May 3, 2012, the

respondent judge, through the Cuyahoga County Prosecutor, moved for summary

judgment on the grounds of mootness.             Attached to the dispositive motion was a

certified copy of a May 1, 2012 journal entry which denied both motions. Newell

never filed a response.     Because the May 1, 2012 journal entry establishes that Newell

has received his requested relief, rulings on the subject motions, this writ action is moot.

       {¶2} Relator also did not comply with R.C. 2969.25(C) which requires that an

inmate file a certified statement from his prison cashier setting forth the balance in his

private account for each of the preceding six months.          This also is sufficient reason to




       1
           The original respondent was former judge William Mahon. In a prior entry, this court
recognized that presiding Judge Nancy A. Fuerst is the assigned judge to the underlying case and
instructed the clerk to substitute Judge Nancy Fuerst as the respondent and to change the caption in
this action accordingly. See Civ.R.25(D).
deny the writs, deny indigency status, and assess costs against the relator.   State ex rel.

Pamer v. Collier, 108 Ohio St.3d 492, 2006-Ohio-1507, 844 N.E.2d 842.

       {¶3} Accordingly, this court grants the respondent’s motion for summary

judgment and denies the application for writs of procedendo and mandamus. Relator to

pay costs. This court directs the clerk of court to serve all parties with notice of this

judgment and its date of entry upon the journal as required by Civ.R. 58(B).

       {¶4}   Writs denied.




JAMES J. SWEENEY, JUDGE

MELODY J. STEWART, P.J., and
KENNETH A. ROCCO, J., CONCUR